Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2004

USA v. Marrero
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3753




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Marrero" (2004). 2004 Decisions. Paper 682.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/682


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                     No. 03-3753


                           UNITED STATES OF AMERICA

                                              v.

                               ANTHONY MARRERO,
                                           Appellant


                       APPEAL FROM THE DISTRICT COURT
                             OF THE VIRGIN ISLANDS
                            D.C. Crim. No. 91-cr-00014-3
            District Judge: The Honorable Raymond L. Finch, Chief Judge


                                 Argued: May 7, 2004


                Before: BARRY, AM BRO, and SMITH, Circuit Judges


                            (Opinion Filed:        May 25, 2004)




Stephen A. Brusch, Esq. (Argued)
Suite 2G
International Plaza
P.O. Box 988
Charlotte Amalie, St. Thomas
USVI, 00804

Attorney for Appellant
Tracey Christopher, Esq. (Argued)
St. Clair Theodore, Esq.
Office of the United States Attorney
1108 King Street, Suite 201
Christiansted, St. Croix
USVI, 00820

Attorney for Appellee




                                         OPINION




BARRY, Circuit Judge

       By order entered August 22, 2003, the District Court revoked the term of

supervised release appellant Anthony Marrero was then serving and sentenced him to a

term of imprisonment of twenty-four months. In this appeal, appellant argued that the

District Court lacked power to revoke his term of supervised release because, at the time

of revocation, that term had expired.1

       Because we were unable to determine from the record and the briefs of the parties

whether supervised release had expired and, if so, when, counsel were directed to provide

at oral argument “the dates, if any, from February 5, 1999 to August 19, 2003 during

which Marrero was incarcerated and whether such period or periods of incarceration, if



  1
   Appellant also argued that assuming his term of supervised release had expired, the
delay caused by the government in holding his revocation hearing was not reasonably
necessary.

                                            2
any, were ‘in connection with a conviction for a Federal, State or local crime.’ See 18

U.S.C. § 3624(e).”

       At oral argument, appellant’s counsel advised the Court, and counsel for the

United States did not dispute, that appellant had been incarcerated “in connection with a

Federal, State or local offense” from May 12, 2001 to August 19, 2003, the date of the

revocation hearing. It was, therefore, apparent that the three year term of supervised

release which had been imposed on February 5, 1999 had not expired when that term was

revoked because incarceration tolls a period of supervised release. The order of the

District Court, entered on August 22, 2003, will, therefore, be affirmed.